Counsel state in the motion that the reserved case "was prepared by and agreed upon" by the attorneys representing the interested parties and assert that if they are relieved from the agreement by the Superior Court, they are prepared to establish facts tending to prove that Aime and Leonce Normand, after the death of George Normand, "operated the business as trustees." The proffered evidence is to the effect that "the former articles of partnership were recognized to be unsatisfactory," that there was no express agreement "either to accept the terms of the old partnership or to enter into a new partnership agreement," and that on July 31, *Page 553 
1939, a "draft of a new proposed partnership agreement" was submitted by Aime to Leonce but "was never executed owing to Aime's death."
We find in this evidence nothing to indicate the existence of a trusteeship. On the contrary, the fact that Aime and Leonce were contemplating new articles of partnership definitely confirms the presumption that they were continuing business under the old articles until a new agreement could be reached.
Motion denied.
All concurred.